Case 3:20-cv-01005-TAD-KLH Document 10 Filed 09/30/20 Page 1 of 2 PageID #: 76




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                                MONROE DIVISION

JOHNNY LEE WILSON                                       CIVIL ACTION NO. 20-1005

                                                        SECTION P
VS.
                                                        JUDGE TERRY A. DOUGHTY

WARDEN BROWN, ET AL.                                    MAG. JUDGE KAREN L. HAYES


                                         JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record

in this matter,

        IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Johnny Lee Wilson’s

claims concerning the restoration of his good-time credits are DISMISSED WITHOUT

PREJUDICE to his right seek relief in a habeas corpus action after he exhausts all available

state-court remedies.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff’s claims for

monetary relief for the loss of his good-time credits are DISMISSED as frivolous until the Heck

conditions are met.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff’s remaining

claims are DISMISSED as frivolous and for failing to state claims on which relief may be

granted.
Case 3:20-cv-01005-TAD-KLH Document 10 Filed 09/30/20 Page 2 of 2 PageID #: 77




      MONROE, LOUISIANA, this 30th day of September, 2020.




                                          ______________________________________
                                          TERRY A. DOUGHTY
                                          UNITED STATES DISTRICT JUDGE
